DETAILED ACTION
	For this Office action, Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.  Applicant argues that the pressure sensor 5 of Larsson (US Pat Pub. 2013/0011274, the secondary reference in the grounds of rejection based on prior art) does not disclose a sensor positioned on or within a vessel of a fluid treatment system.  Applicant further argues that said pressure sensor of Larsson cannot be combined with Steadman because Larsson’s sensor does not use the comparison of a measured/determined filter parameter to activate the pressurized air source.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman, US Pat Pub. 2005/0077247 (found in IDS filed 07/04/2017) in view of Larsson, US Pat Pub. 2013/0011274.
Regarding instant Claim 1, Stedman discloses a fluid treatment system (Abstract; sand filter system treating a liquid inflow), comprising:  a vessel configured to receive a fluid having one or more constituents and configured to separate one or more constituents from the fluid (Abstract; Figure 1; Paragraph [0029]; Paragraph [0031]; sand filter 30 that treats a liquid inflow comprising suspended solids to remove said solids); a tube extending along at least a portion of the vessel, wherein the tube is fluidly coupled to a pressurized air source (Figure 1; Paragraph [0032]; air lift pump 76 is fluidly connected to an air supply line and comprises a tube as seen in Figure 1); a sensor positioned on or within the vessel, wherein the sensor is configured to obtain a 
However, Stedman is silent on the controller activating the pressurized air source such that compressed air is delivered to the tube or deactivate the pressurized air source such that compressed air ceases to be delivered to the tube. 
Larsson discloses a compressed air supply for the operation of moving bed filters in the same field of endeavor as Stedman, as it solves the mutual problem of providing 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller and pressurized air source of Stedman to further comprise activation or deactivation of the pressurized air source based on a sensed comparison as taught by Larsson because Larsson discloses such activation or deactivation allows the controller to ensure that the pressure within the vessel is maintained at an optimized or preferred pressure range (Larsson, Paragraph [0026]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Stedman further discloses wherein, to determine the filter parameter, the controller calculates the filter parameter based on the measurement (Figure 1; Paragraph [0035]; measurement from at least water level sensor 15 is used by computer 18 to calculate filter parameter to control the air flow rate monitor and controller 10).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Stedman further discloses wherein the sensor is a first sensor and the measurement is a first measurement, and wherein the system further includes a second sensor configured to take a second measurement, and wherein the threshold is based on the first measurement and the second measurement (Figure 1; Paragraph [0035]; first sensor is level monitor 15; second sensor is air flow rate monitor/controller 
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Stedman further discloses wherein the filter parameter is calculated based on at least an influent into the vessel (Figure 1; Paragraph [0035]; liquid level monitor 15 is coupled at the inlet 42 of the vessel).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Stedman further discloses wherein the threshold is a single value (Figure 1; Paragraph [0035]; ratio and monitoring is done as a single value [ratio range between size of solids, wherein range may just be a single value of the ratio] based on computer 18 inputs from water level monitor 15).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Stedman further discloses wherein the threshold is a static or dynamic range of values (Figure 1; Paragraph [0035]; ratio that is monitored may be a range of ratio values).
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Stedman further discloses wherein the operating parameter is at least fluid flow rate to the system (Figure 1; Paragraph [0035]; liquid water level monitor is fluidly associated with the fluid inlet 42).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Stedman further discloses wherein the filter parameter is 
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Stedman further discloses wherein the vessel includes a washbox (Figure 1; Paragraph [0033]; washer 82), and wherein the sensor is coupled to the washbox and configured to measure at least one of a fluid level within the washbox or energy pulsations within the washbox (Figure 1; Paragraph [0033]; Paragraph [0035]; level monitor 15 is fluidly connected to outlet 46 to measure backpressure as seen in Figure 1, wherein outlet 46 is connected to washer 82 via duct 84, effectively measuring a water level within washer 82).
Regarding instant Claim 12, Stedman discloses a method for controlling one or more filtration operations of a fluid treatment system (Abstract; automated method for controlling a solids inventory for a sand filter system), the method comprising:  delivering a fluid to a fluid treatment system, wherein the fluid includes one or more constituents, and wherein the fluid treatment system includes a vessel configured to receive the fluid (Abstract; Figure 1; Paragraph [0029]; Paragraph [0031]; fluid is discharged into fluid treatment system into vessel/sand filter 30 via inlet 42, wherein sand filter 30 treats a liquid inflow comprising suspended solids to remove said solids), a tube extending through at least a portion of the vessel and coupled to a pressurized air source (Figure 1; Paragraph [0032]; air lift pump 76 is fluidly connected to an air supply line and comprises a tube as seen in Figure 1), and obtaining a measurement related to the ongoing filtration operations (Figure 1; Paragraph [0035]; air flow rate monitor and controller 10 and liquid water level monitor 15 both are sensors configured 
However, Stedman is silent on the controller activating the pressurized air source such that compressed air is delivered to the tube or deactivate the pressurized air source such that compressed air ceases to be delivered to the tube. 
Larsson discloses a compressed air supply for the operation of moving bed filters in the same field of endeavor as Stedman, as it solves the mutual problem of providing compressed air for moving bed filters (Abstract).  Larsson further discloses a source of compressed air that is controlled by both a pressure sensor 5 and control box 6, wherein air pressure is activated and deactivated based on a sensed pressure to ensure that the pressure within the vessel is maintained at an optimized or preferred pressure range (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller and pressurized air source of Stedman to further comprise activation or deactivation of the pressurized air source based on a 
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein determining the filter parameter includes the calculating the filter pressure based on the measurement (Figure 1; Paragraph [0035]; measurement from at least water level sensor 15 is used by computer 18 to calculate filter parameter to control the air flow rate monitor and controller 10).
	Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein obtaining a measurement is obtaining a first measurement, and wherein the method further includes obtaining a second measurement related to the ongoing filtration operations (Figure 1; Paragraph [0035]; multiple measurements are made over a given time, wherein a second measurement would be taken after the first measurement).
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein determining the filter parameter includes determining the filter parameter based on the first measurement and the second measurement (Figure 1; Paragraph [0035]; controller in computer 18 uses all measurements from water level sensor to make adjustments as necessary).
Regarding instant Claim 16, Claim 12, upon which Claim 16 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein determining the filter parameter includes comparing an influent headloss and an effluent headloss (Figure 1; Paragraph [0035]; water level monitor 15, as shown in Figure 1, monitors/compares an influent headloss and an effluent headloss, or back pressure).  
Regarding instant Claim 17, Claim 12, upon which Claim 17 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein the method further comprises determining a second filter parameter based on the measurement (Figure 1; Paragraph [0035]; second filter parameter comprises solids ratio in the solids inventory).
Regarding instant Claim 18, Claim 12, upon which Claim 18 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein the filter parameter is a first filter parameter related to a first filtrations operation, the measurement is a first measurement, and the threshold is a first threshold (Figure 1; Paragraph [0032]; Paragraph [0035]), and wherein the method further comprises—obtaining a second measurement, wherein the second measurement is related to a second filtrations operation that is different from the first filtrations operation (Figure 1; Paragraph [0035]; air flow rate monitor and controller monitors air flow rate in the sand filter 30, a parameter different from that provided by water level monitor 15); determining a second filter parameter based on the second measurement (Paragraph [0035]; air flow rate measured by air flow rate monitor/controller 10 measures is taken as filter parameter of air flow rate into the sand 
Regarding instant Claim 19, Claim 12, upon which Claim 19 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein the measurement is at least one of a concentration measurement, a temperature measurement, and a flow rate measurement (Figure 1; Paragraph [0035]; measurement from level sensor 15 monitors influent flow rate).  
	Regarding instant Claim 20, Claim 12, upon which Claim 12 is dependent, has been rejected above.  Stedman, part of the combined references, further discloses wherein the filter parameter is one of headloss or constituent loading (Figure 1; Paragraph [0035]; measurements are calculated via computer 18 to be a ratio related to constituent loading).  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman, US Pat Pub. 2005/0077247 (found in IDS filed 07/04/2017) in view of Larsson, US Pat Pub. 2013/0011274 as applied to claim 1 above, and further in view of Newcombe et al. (herein referred to as “Newcombe”, US Pat Pub. 2009/0071909).
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Stedman discloses wherein the vessel includes an outlet configured to receive a reject stream (Figure 1; Paragraph [0029]; outlet port 46 for reject solution).
	However, the combined references are silent on a valve associated with the outlet and the controller being configured to open or close the valve.
	Newcombe discloses a washbox in the same field of endeavor as the combined references, as it solves the mutual problem of controlling a media bed filter (Abstract; Paragraph [0020]).  Newcombe further discloses an outlet including a valve (Figures 1-5; Paragraph [0025]; Paragraph [0028]; Paragraph [0034]; Paragraph [0035]; adjustable washbox 104 serves as a valve since it may be adjusted via adjustment mechanism 118 to increase or decrease flow through the washbox and into fluidly connected reject outlet 124).  Newcombe additionally discloses a controller that determines a filter parameter, compares the filter to a threshold, and—based on the comparison, open or close the reject valve (Figures 1-5; Paragraph [0025]; Paragraph [0028]; Paragraphs [0033]-[0035]; washbox configuration adjustment mechanism 118 may open or close the dimensions of washbox 104 to compensate for variables such as head pressure and flow of suspended solids through the system).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller and the outlet configured to receive a reject stream of Stedman to further comprise a valve connected to said outlet and configure 
Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the controller is configured to compare a filtrate constituent and a reject constituent concentration and open or close the reject valve based on that comparison (Newcombe, Paragraph [0025]; Paragraph [0028]; Paragraphs [0033]-[0035]; Stedman, Figure 1; Paragraph [0033]; Paragraph [0035]; air flow monitors of both references would provide the controller with the ratio for filtrate constituent and reject constituent to determine adjustment of parameters including opening and closing of Newcombe’s washbox 104/valve).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/16/2021